DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “generation section,” “image recognition section,” “speaking section,” and “transmitting section,” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
generation section - Paragraph 42
image recognition section – Paragraph 42
speaking section – Paragraph 42
transmitting section – Paragraph 42
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto (US 2021/0166677).

Regarding Claim 1, Yamamoto teaches a scanning system (Paragraphs 1 and 15) comprising:
a generating section configured to scan an original document to generate scan data (Paragraph 52, wherein a document is scanned into image data);
an image recognition section configured to perform image recognition on the scan data (Paragraph 79, wherein an image of a document is recognized); and
a speaking section configured to cause a word corresponding to a photograph, picture, or drawing corresponding to any of a photograph, a picture, and a drawing 

Regarding Claim 3, Yamamoto further teaches wherein when the original document includes a graph, the image recognition section recognizes a type of the graph (Paragraph 79, wherein an image of a document is recognized, which includes a graph), and
the speaking section references a storage portion in which, for every type of the graph, the graph and a word indicating a type of the graph are stored in association with each other and causes a word indicating the type of the graph recognized by the image recognition section to be spoken, as the word corresponding to a photograph, picture, or drawing, from the speaker circuit (Paragraph 79, wherein text about the identified image is read aloud).

Regarding Claim 5, Yamamoto further teaches wherein when the original document includes a character, the image recognition section recognizes the character by performing an optical character recognition process (Paragraphs 54-55, wherein the text of the document is recognized, and
the speaking section causes a word corresponding to the character recognized by the image recognition section to be further spoken from the speaker circuit (Paragraphs 56-58, wherein the text is analyzed and voice data is generated and outputted).

Regarding Claim 7, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 8, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2021/0166677) in view of Walker (US 2004/0174434).

Regarding Claim 2, Yamamoto does not teach wherein when the original document includes a face of a person, the image recognition section recognizes the face of the person, and
the speaking section references a storage portion in which, for every person, a face and a name are stored in association with each other and causes a word indicating a name of the person whose face is recognized by the image recognition section to be spoken, as the word corresponding to a photograph, picture, or drawing, from the speaker circuit.
Walker teaches wherein when the original document includes a face of a person, the image recognition section recognizes the face of the person (Paragraph 671, wherein the name is associated with a face).
Yamamoto teaches causing a word associated with the image to be spoken (Paragraph 79).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Yamamoto performs the same function as it does separately of causing a word associated with the image to be spoken.  Walker performs the same function as it does separately of identifying the face of person in an image and associating the name of the person with the face image.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Yamamoto to include facial recognition, as disclosed by Walker thereby allowing for the name of the face image to be spoken.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Regarding Claim 4, Yamamoto does not teach wherein when the original document includes at least one image, the image recognition section recognizes a category of the at least one image, and
the speaking section references a storage portion in which, for every one of the at least one image, a category of an image and a word indicating the category of an image are stored in association with each other and causes a word indicating the category of the at least one image recognized by the image recognition section to be spoken, as the word corresponding to a photograph, picture, or drawing, from the speaker circuit.
Walker does teach wherein when the original document includes at least one image, the image recognition section recognizes a category of the at least one image (Paragraphs 492, 493, 501, and 509, wherein the category of the image can be recognized).
Yamamoto teaches causing a word associated with the image to be spoken (Paragraph 79).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Yamamoto performs the same function as it does separately of causing a word associated with the image to be spoken.  Walker performs the same function as it does separately of identifying the category in an image and associating a word with the image.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The result of the combination would have been predictable and resulted in modifying the invention of Yamamoto to include category recognition, as disclosed by Walker thereby allowing for the word of the category to be spoken to identify the category of the image.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2021/0166677) in view of Simske (US 2002/0196479).

Regarding Claim 6, Yamamoto does not teach wherein the generating section generates first scan data and second scan data, and
the image recognition section performs image recognition on the first scan data, the scanning system further comprising a transmitting section configured to transmit the second scan data to a specific destination when a specific operation is performed during speaking performed by the speaking section or within a certain period of time after completion of the speaking performed by the speaking section.
Simske does teach wherein the generating section generates first scan data and second scan data (Paragraph 14, wherein two scans are performed), and
the image recognition section performs image recognition on the first scan data, the scanning system further comprising a transmitting section configured to transmit the second scan data to a specific destination when a specific operation is performed during speaking performed by the speaking section or within a certain period of time after completion of the speaking performed by the speaking section (Paragraph 14, wherein the first scan is performed to recognize the contents of the document and the second scan is performed to post-scan processes, which can include transmission, paragraph 19).
Yamamoto and Simske are combinable because they both deal with image recognition of scanned images.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to combine the teachings of Yamamoto with the teachings of Simske for the purpose of minimizing the input required by the user (Simske: Paragraph 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited prior art deals with image recognition..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699